Citation Nr: 0918958	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1969 to January 1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which, in part, denied the Veteran's 
claim of entitlement to service connection for bladder 
cancer.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing which was conducted at the RO in October 2006.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

This case was remanded by the Board in June 2007 and again in 
June 2008 for additional evidentiary development.  The case 
has been returned to the Board.

Issues not on appeal

In June 2008, the Board denied the 's claim of entitlement to 
an increased disability rating for service-connected 
asbestosis.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2008). 

One issue previously on appeal, entitlement to service 
connection for tinnitus, was granted by the Seattle RO in a 
February 2009 rating decision.  Since the claim was granted, 
the appeal as to that issue has become moot.  The Veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed bladder cancer is etiologically 
related to his military service.


CONCLUSION OF LAW

Bladder cancer was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bladder cancer.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2007 and June 2008.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
obtain a VA medical opinion as to the etiology of the 
Veteran's bladder cancer.  The AOJ was then to readjudicate 
the claim.  

A VA medical opinion was obtained in conformity with the 
Board's remand instructions in October 2008, and the Appeals 
Management Center (AMC) subsequently readjudicated the claim 
in the February 2009 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].
The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in May 2004.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letter in light of the 
fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims  in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in a letter dated July 10, 2007.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Analysis

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of bladder cancer of record, to 
include the most recent October 2008 VA examination report.  
Hickson element (1) is accordingly met for the claim.

With respect to element (2), a review of service medical 
records does not reveal a diagnosis of bladder cancer in 
service or within the one-year presumptive period after 
service.  Such was not diagnosed until December 1998, almost 
three decades after service.  Accordingly, Hickson element 
(2) is not met with respect to disease.  

Turning to an in-service injury, the Veteran has asserted 
that his bladder cancer is a result of exposure to diesel and 
jet fuels in service.  See the October 2006 hearing 
transcript, page 9.  The record reflects that the Veteran 
served aboard the U.S.S. Seattle, an oiler which transported 
fuel, from April 1969 to January 1971.  He has testified that 
his duties aboard ship included cleaning fuel residue out of 
tanks in poorly-ventilated areas without utilization of a 
breathing apparatus.  See id at 23-24.  The Board accepts the 
Veteran's testimony as credible and probative evidence of an 
in-service injury, namely exposure to hazardous chemicals in 
service.  Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's bladder cancer and his naval 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The record contains an October 2008 VA examination report, in 
which the examiner concluded as follows:  "Given the fact 
that the [Veteran] attests to being a true non-smoker and his 
bladder cancer onset occurred at a younger age of 48-49, it 
is my opinion that his bladder cancer is at least as likely 
as not related to his diesel/jet fuel exposure although his 
occupation of a firefighter as well as the areas he resided 
in may also be at least as likely as not related as well."   
Although the examiner indicated that other environmental and 
occupational factors might have played a role in the 
Veteran's bladder cancer, his ultimate conclusion was 
indicative of a relationship to service.  There is no opinion 
to the contrary [i.e., that the Veteran's bladder cancer is 
not related to his military service].

Resolving all doubt in the Veteran's favor, the Board 
concludes that Hickson element (3), has been satisfied.  
Thus, all three elements have been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for bladder cancer is 
warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for bladder cancer is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


